Case 3:21-cr-00021-CRB Document 1 Filed 11/02/20 Page 1 of 6



                                                               FILED
                                                                 Nov 02 2020

                                                               SUSANY. SOONG
                                                          CLERK, U.S. DISTRICT COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                SAN FRANCISCO


                                            3-20-71573 MAG
            Case 3:21-cr-00021-CRB Document 1 Filed 11/02/20 Page 2 of 6




  AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR CRIMINAL COMPLAINT

       I, Tyson Polski, Deputy of the United States Marshals Service, being sworn, hereby

declare as follow:

                       INTRODUCTION AND PURPOSE OF AFFIDAVIT

       1.      This affidavit is submitted in support of a criminal complaint against Omar Pope

(hereafter “POPE”) for escape, in violation of Title 18 U.S.C. §§ 751(a) and 4082(a). The facts

set forth in this affidavit are based on my review of written reports and materials, my personal

observations, my training and experience, and information from other law enforcement officials.

However, these facts are not all of the facts related to this investigation that I know. I have set

forth those facts that I believe are sufficient to establish probable cause that POPE committed the

aforementioned offense.
                                    AGENT’S BACKGROUND

       2.      I am a commissioned federal law enforcement officer of the United States

Marshals Service (“USMS”), within the meaning of 28 U.S.C. § 2501(7), and I am authorized by

law to carry firearms, execute warrants, conduct investigations, and to make arrests for offenses

against the United States of America. I am a Criminal Investigator/Deputy U.S. Marshal of the

USMS and have been since June 30, 2014. I am a graduate of the Federal Law Enforcement

Training Center in Glynco, Georgia. As part of my training to become a Criminal

Investigator/Deputy U.S. Marshal, I received approximately 19 weeks of instruction at the

Federal Law Enforcement Training Center. As part of that training, I received hundreds of hours

of generalized and formalized instruction on conducting fugitive investigations, including

training on the determination of whether or not the conduct of any given federal inmate would

constitute a violation of the terms and conditions of custody and/or release ordered by a federal

judge. During the course of my service as a Deputy U.S. Marshal, I have developed experience,

among other things, in utilizing various law enforcement databases and resources to find and

apprehend fugitives as well as individuals for whom an arrest warrant has been issued by a

federal judge. While serving as a Criminal Investigator or Deputy U.S. Marshal, among other
            Case 3:21-cr-00021-CRB Document 1 Filed 11/02/20 Page 3 of 6




things, I have participated in fugitive investigations, including investigations relating to

individuals who have absconded from federal custody or otherwise failed to comply with the

terms and conditions of custody and/or release ordered by a federal judge. In addition, I have

received further training in Federal and California laws and investigative techniques relating to,

fugitive investigations, electronic and physical surveillance, obtaining federal and state search

warrants, and interviewing/interrogation techniques.

                                        APPLICABLE LAW

       3.      Title 18, United States Code, Section 751(a) provides, in relevant part, that

whoever escapes or attempts to escape from the custody of the Attorney General or his

authorized representative, or from any institution or facility in which he is confined by direction

of the Attorney General, or from any custody under or by virtue of any process issued under the

laws of the United States by any court, judge, or magistrate judge, or from the custody of an

officer or employee of the United States pursuant to lawful arrest, shall, if the custody or

confinement is by virtue of an arrest on a charge of felony, or conviction of any offense, be fined

under this title or imprisoned not more than five years, or both.

       4.      Title 18, United States Code, Section 4082(a) provides that the willful failure of a

prisoner to remain within the extended limits of his confinement, or to return within the time

prescribed to an institution or facility designated by the Attorney General, shall be deemed an

escape from the custody of the Attorney General punishable as provided in chapter 35 of Title

18. Section 4083(c) further provides that the term “facility” as used in Section 4082 shall include

a residential community treatment center.

                           FACTS SUPPORTING PROBABLE CAUSE

       5.      On June 13, 2018, in the U.S. District Court for the Northern District of

California, POPE was convicted on one count of violating 18 U.S.C. § 922(g)(1) – Felon in

Possession of a Firearm in United States v. Pope, CR 17-00071-001 WHA. He was sentenced to

41 months’ imprisonment and three years of supervised release. On June 13, 2017 Pope was also

found to have violated his conditions of supervised release in cases United States v. Pope, CR


                                                  2
             Case 3:21-cr-00021-CRB Document 1 Filed 11/02/20 Page 4 of 6




15-00095-001 WHA (Escape) and United States v. Pope, CR 08-00568-001 (Felon in

Possession). He was sentenced to 12 months’ imprisonment for each supervised release

violation, to be served concurrently, and consecutive to the 41 month’s imprisonment sentence in

CR 17-00071-001 for a total of 53 months imprisonment in the custody of the United States

Bureau of Prisons.

        6.      On June 16, 2020, the Bureau of Prisons transferred POPE from Federal

Correctional Institute (“FCI”) Herlong to the GEO Care-Cornell Companies Inc., Residential

Reentry Center located at 111 Taylor Street, San Francisco, CA 94102 (“RRC”), in the Northern

District of California.

        7.      While housed at the RRC, POPE remained in the custody of the Bureau of Prisons

and the Attorney General. POPE was given an anticipated projected release date of November

13, 2020.

        8.      POPE acknowledged when he was transferred to the RRC that he was still in the

custody of the Attorney General and that he would abide by the rules and regulations of the

RRC, which included requiring permission to leave the facility, returning on time, and remain in

contact at all times if not in the facility. He signed a form acknowledging receipt of the rules and

regulations.

        9.      On September 19, 2020 at approximately 4:39 PM, POPE walked out of the RRC

without authorization. Immediately prior to this, POPE returned to the RRC after finishing work

and he was searched at the entrance by an RRC staff member in accordance with RRC policy.

During the search, the staff member discovered a Ziploc bag full of a green leafy substance,

which dropped from POPE’s body. POPE grabbed the Ziploc bag to disperse the contents of the

bag onto the floor while running around the facility. He eventually stopped and dropped the

Ziploc bag, which still contained some of the leafy substance, into a trash can. Pope then

retrieved his belongings and walked out of the RRC without permission. POPE was placed on

escape status by the duty officer. The Bureau of Prisoners issued a Notice of Escaped Federal

Prisoner on the same day. POPE never returned to the RRC and he has not yet been


                                                 3
          Case 3:21-cr-00021-CRB Document 1 Filed 11/02/20 Page 5 of 6




apprehended.

       10.     Video surveillance footage captured POPE entering the RRC after finishing work

and walking out of the facility without permission. Two still shots from the footage are shown

below. POPE is pictured wearing a vest with two yellow stripes in both images.




//
//
//
//
//
//
//
//
//
//
//
//
//
//



                                               4
Case 3:21-cr-00021-CRB Document 1 Filed 11/02/20 Page 6 of 6
